Citation Nr: 0007436	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-12 130A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Whether the Substantive Appeal received from the veteran 
following the issuance of a statement of the case on the 
issues of service connection for a cervical spine disability, 
service connection for a psychiatric disability, service 
connection for a low back disability and an increased 
evaluation for asthma, currently rated 10 percent disabling, 
was adequate to perfect an appeal.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs Commission


CONSULTATIONS BY THE BOARD

Hilary l. Goodman, Counsel
FINDINGS OF FACT

1.	The veteran in this case served on active duty from May 
1974 to September 1988.

2.	In a June 1997 rating decision service connection for a 
cervical spine disability, a psychiatric disability and a low 
back disability was denied; service connection was granted 
for asthma and a 10 percent disability evaluation was 
assigned.  A notice of disagreement with this decision was 
received from the veteran in June 1998.

3.	A statement of the case covering the issues of service 
connection for a cervical spine disability, a psychiatric 
disability and a low back disability and an increased 
evaluation for asthma, currently rated 10 percent disabling, 
was issued to the veteran in August 1998.  A VA Form 9 was 
included and he was advised that his substantive appeal 
should address the benefit that he wanted, the facts in the 
statement of the case with which he disagreed and the errors 
that he believed the Regional Office (RO) made in applying 
the law.

4.	The VA Form 9 received from the veteran, dated August 
26, 1998, contained no allegations of errors of fact or law 
with respect to the June 1997 determination by the RO.  On 
February 16, 2000, the Board of Veterans' Appeals (Board) 
advised the veteran and his representative of our intent to 
consider the adequacy of his substantive appeal.  The 
veteran, in a response received on March 1, 2000, indicated 
that he had no further argument to present and that he did 
not wish to request a hearing.


CONCLUSION OF LAW

The criteria for perfecting an appeal by the filing of a 
properly completed Substantive Appeal by the appellant have 
not been met.  38 U.S.C.A. § 7105(d)(3)- (5) (West 1991); 
38 C.F.R. §§ 20.202, 20.203 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 C.F.R. § 20.202 states, in pertinent part, that a 
Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals,".  The 
Substantive Appeal should set out specific  arguments 
relating to errors of fact or law made by the agency of  
original jurisdiction in reaching the determination being 
appealed.  To the extent feasible, the argument should be 
related to specific items in the Statement of the Case.  The 
Board will construe such  arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  Proper completion and filing of a Substantive  
Appeal are the last actions the appellant needs to take to 
perfect an  appeal.

A decision as to the adequacy of allegations of error of fact 
or law in a Substantive Appeal will be made by the Board.  
When the Board raises the issue of adequacy of the 
Substantive Appeal, the appellant and representative, if any, 
will be given notice of the issue and a period of 60 days 
following the date on which such notice is  mailed to present 
written argument or to request a hearing to present oral 
argument on this question.  The date of mailing of the notice 
will be presumed to be the same as the date of the letter of 
notification.  38 C.F.R. § 20.203.

The veteran, in the VA Form 9 he provided, presented no 
allegations of errors of fact or law for appellate 
consideration.  Pursuant to 38 C.F.R. § 20.203, the veteran 
and his representative were advised of the Board's intent to 
consider the adequacy of the veteran's substantive appeal.  
The veteran, in a response received on March 1, 2000, 
indicated that he had no further argument to present and that 
he did not wish to request a hearing on this matter.  As the 
veteran has failed to allege specific error of fact or law in 
the determination being appealed, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.



ORDER

The appeal is dismissed.




		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 


